 



Exhibit 10.7
QUANEX BUILDING PRODUCTS CORPORATION
EXECUTIVE RESTRICTED STOCK AWARD AGREEMENT
<<Full Name>>
Grantee

                 
 
               
Date of Award:
  <<
 
>>    
 
               
Number of Shares:
  <<
 
>>    
 
                General Vesting
Schedule/Restriction Period:   [3 years, with vesting in installments of 33 1/3%
on the anniversary date of the Date of Award in each of the years             
        ,                       and                      .]
 
                    [100% exercisable on the [first][second][third] anniversary
of the Date of Award. 0% exercisable prior to the [first][second][third]
anniversary of the Date of Award.]

AWARD OF RESTRICTED STOCK

1.  
GRANT OF RESTRICTED STOCK AWARD. The Compensation Committee (the “Committee”) of
the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), pursuant to the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above (the
“Date of Award”), that number of shares (the “Shares”) of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), set forth above as
Restricted Stock on the following terms and conditions:
     
During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name. For purposes of this Agreement,
the term “Restricted Period” means the period designated by the Committee during
which the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered.
     
The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company (the “Forfeiture Restrictions”). The Restricted
Period and all Forfeiture Restrictions on the Restricted Stock covered hereby
shall lapse as to those shares when the shares become vested and you meet all
other terms and conditions of this Agreement.
  2.  
TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will apply
in the event your employment with the Company and all Affiliates (collectively,
the “Company Group”) terminates, or a Change in Control of the Company a occurs,
before the third anniversary of the Date of Award (the “Third Anniversary Date”)
under the Agreement:
     
2.1 Termination Generally. Except as specified in Sections 2.2 through 2.4
below, if your employment with the Company Group terminates on or before the
Third Anniversary Date, the Forfeiture Restrictions then applicable to the
Shares of Restricted Stock shall not lapse and the number of Shares of
Restricted Stock then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date your employment terminates.

Executive
[Cliff Vesting]—[Graded Vesting]

 

 



--------------------------------------------------------------------------------



 



   
2.2 Potential or Actual Change in Control of the Company.

(i) Termination Without Cause or for Good Reason in Connection With a Potential
Change in Control of the Company Before the Third Anniversary Date. If (a) the
Company Group terminates your employment without Cause (as defined in the Change
in Control Agreement between you and the Company) on or before the Third
Anniversary Date prior to a Change in Control of the Company (whether or not a
Change in Control of the Company ever occurs) and such termination is at the
request or direction of a person who has entered into an agreement with the
Company the consummation of which would constitute a Change in Control of the
Company or is otherwise in connection with or in anticipation of a Change in
Control of the Company (whether or not a Change in Control of the Company ever
occurs) or (b) you terminate your employment with the Company Group for Good
Reason (as defined in the Change in Control Agreement between you and the
Company) on or before the Third Anniversary Date prior to a Change in Control of
the Company (whether or not a Change in Control of the Company ever occurs), and
such termination or the circumstance or event which constitutes Good Reason
occurs at the request or direction of a person who has entered into an agreement
with the Company the consummation of which would constitute a Change in Control
of the Company or is otherwise in connection with or in anticipation of a Change
in Control of the Company (whether or not a Change in Control of the Company
ever occurs), then all remaining Forfeiture Restrictions shall immediately lapse
on the date of the termination of your employment relationship.
(ii) Employment Not Terminated Before a Change in Control of the Company on or
Before the Third Anniversary Date. If a Change in Control of the Company occurs
on or before the Third Anniversary Date and your employment with the Company
Group does not terminate before the date the Change in Control of the Company
occurs, then all remaining Forfeiture Restrictions shall immediately lapse on
the date the Change in Control of the Company occurs.

   
2.3 Disability. Notwithstanding any other provision of this Agreement to the
contrary, if you incur a Disability before the Third Anniversary Date and while
in the active employ of one or more members of the Company Group, all remaining
Forfeiture Restrictions shall lapse on a prorated basis determined by dividing
the number of days during the period commencing on the [last anniversary vesting
date][Date of Grant] and ending on the date of your Disability by 1095.
     
2.4 Death. Notwithstanding any other provision of this Agreement to the
contrary, if you die before the Third Anniversary Date and while in the active
employ of one or more members of the Company Group, all remaining Forfeiture
Restrictions shall lapse on a prorated basis determined by dividing the number
of days during the period commencing on the [last anniversary vesting date][Date
of Grant] and ending on the date of your death by 1095.
  3.  
TAX WITHHOLDING. To the extent that the receipt of the Shares of Restricted
Stock or the lapse of any Forfeiture Restrictions results in income, wages or
other compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from the Shares awarded hereby or from any cash or stock
remuneration or other payment then or thereafter payable to you any tax required
to be withheld by reason of such taxable income, wages or compensation
sufficient to satisfy the withholding obligation based on the last per share
sales price of the Common Stock for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions.

Executive
[Cliff Vesting]—[Graded Vesting]

 

2



--------------------------------------------------------------------------------



 



4.  
NONTRANSFERABILITY. Notwithstanding anything in this Agreement to the contrary
and except as specified below, the Shares of Restricted Stock awarded to you
under this Agreement shall not be transferable or assignable by you other than
by will or the laws of descent and distribution to the extent then subject to
Forfeiture Restrictions. You may transfer the Shares to (a) a member or members
of your immediate family, (b) to a revocable living trust established
exclusively for you or you and your spouse, (c) a trust under which your
immediate family members are the only beneficiaries or (d) a partnership of
which your immediate family members are the only partners. For this purpose,
“immediate family” means your spouse, children, stepchildren, grandchildren,
parents, grandparents, siblings (including half brothers and sisters), and
individuals who are family members by adoption.
     
The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate. You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of the Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to Forfeiture Restrictions.
     
None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in the Agreement or your transfer of the Shares of Restricted Stock.
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences. You are entitled to rely upon only the tax
advice of your own tax advisors.
     
Further, the Shares awarded hereby that are no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. You
also agree that (a) the Company may refuse to cause the transfer of the Shares
to be registered on the stock register of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable federal or state securities law and (b) the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Shares. Upon the lapse of the Forfeiture
Restrictions with respect to Shares awarded hereby such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).
  5.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Shares of
Restricted Stock shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.
  6.  
RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED PERIOD.
During the Restricted Period, (a) any securities of the Company distributed by
the Company in respect of the Shares of Restricted Stock will be evidenced by
entries in the appropriate securities register of the Company reflecting that
such securities of the Company, if any, have been issued in your name (the
“Retained Company Securities”) and (b) any securities of any company other than
the Company or any other property (other than regular cash dividends)
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced in your name by such certificates or in such other manner as the
Company determines (the “Retained Other Securities and Property”) and may bear a
restrictive legend to the effect that ownership of such Retained Other
Securities and Property and the enjoyment of all rights appurtenant thereto, are
subject to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Retained Company Securities and the Retained Other Securities and
Property (collectively, the “Retained Distributions”) shall be subject to the
same restrictions, terms and conditions as are applicable to the Shares of
Restricted Stock.

Executive
[Cliff Vesting]—[Graded Vesting]

 

3



--------------------------------------------------------------------------------



 



7.  
RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED DISTRIBUTIONS
DURING RESTRICTED PERIOD. You shall have the right to vote the Shares of
Restricted Stock awarded to you and to receive and retain all regular cash
dividends (which will be paid currently and in no case later than the end of the
calendar year in which the dividends are paid to the holders of the Common Stock
or, if later, the 15th day of the third month following the date the dividends
are paid to the holders of the Common Stock), and to exercise all other rights,
powers and privileges of a holder of the Common Stock, with respect to such
Shares of Restricted Stock, with the exception that (a) you shall not be
entitled to have custody of such Shares of Restricted Stock until the Forfeiture
Restrictions applicable thereto shall have lapsed, (b) the Company shall retain
custody of all Retained Distributions made or declared with respect to the
Shares of Restricted Stock until such time, if ever, as the Forfeiture
Restrictions applicable to the Shares of Restricted Stock with respect to which
such Retained Distributions shall have been made, paid, or declared shall have
lapsed, and such Retained Distributions shall not bear interest or be segregated
in separate accounts and (c) you may not sell, assign, transfer, pledge,
exchange, encumber, or dispose of the Shares of Restricted Stock or any Retained
Distributions during the Restricted Period. During the Restricted Period, the
Company may, in its sole discretion, issue certificates for some or all of the
Shares of Restricted Stock, in which case all such certificates shall be
delivered to the Corporate Secretary of the Company or to such other depository
as may be designated by the Committee as a depository for safekeeping until the
forfeiture of such Shares of Restricted Stock occurs or the Forfeiture
Restrictions lapse. When requested by the Company, you shall execute such stock
powers or other instruments of assignment as the Company requests relating to
transfer to the Company of all or any portion of such Shares of Restricted Stock
and any Retained Distributions that are forfeited in accordance with the Plan
and this Agreement.
  8.  
EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination shall be final and binding on all persons.
  9.  
SECTION 83(B) ELECTION. You shall not exercise the election permitted under
Section 83(b) of the Code with respect to the Shares of Restricted Stock without
the written approval of the Chief Financial Officer or General Counsel of the
Company.
  10.  
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.
  11.  
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such Act and all applicable rules thereunder.

Executive
[Cliff Vesting]—[Graded Vesting]

 

4



--------------------------------------------------------------------------------



 



12.  
REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.
  13.  
LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.
  14.  
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan.

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

         
 
  QUANEX BUILDING PRODUCTS CORPORATION      
 
       
 
 
 
Raymond Jean – Chief Executive Officer    

Executive
[Cliff Vesting]—[Graded Vesting]

 

5